Case 4:20-cv-10584-MFL-MJH ECF No. 19 filed 09/23/20        PageID.163    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MAURICE WILLIAMS,

      Plaintiff,                                          Case No. 20-cv-10584
                                                          Hon. Matthew F. Leitman
v.

MACOMB CORRECTIONAL
FACILITY, et al.,

     Defendants.
__________________________________________________________________/

      ORDER (1) CONDITIONALLY APPOINTING COUNSEL AND
                 (2) TEMPORARILY STAYING CASE

      Plaintiff Maurice Williams is a state prisoner in the custody of the Michigan

Department of Corrections. On March 5, 2020, Williams filed an action in this Court

against Defendants the Macomb Correctional Facility and Nobert Fronczak, an

assistant librarian at that facility. (See Compl., ECF No. 1.) Williams claims, among

other things, that Fronczak retaliated against him (Williams) for filing certain

grievances. (See id.)

      Unlike criminal cases, there is no constitutional or statutory right to the

appointment of counsel in civil cases. See Lavado v. Keohane, 992 F.2d 601, 605-

606 (6th Cir. 1993). However, this district has a procedure in which cases are

referred to a Pro Bono Committee that requests members of the bar to assist in




                                         1
Case 4:20-cv-10584-MFL-MJH ECF No. 19 filed 09/23/20         PageID.164     Page 2 of 2




appropriate cases. This Court believes Williams would benefit from the assistance

of appointed pro bono counsel in this case.

      Accordingly, this case is referred to the Pro Bono Committee. Williams is

conditionally granted appointment of counsel provided that the committee is

successful in enlisting pro bono counsel. If the committee is unsuccessful, counsel

will not be appointed and Williams will proceed pro se or retain counsel at his own

expense.

      In the interim, and until such time as the Pro Bono committee either appoints

counsel or determines that counsel cannot be appointed, this case is STAYED. If

pro bono counsel is appointed, Court will thereafter schedule a telephonic status

conference with counsel to discuss lifting the stay and the next steps in this action.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 23, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 23, 2020, by electronic means
and/or ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2
